FILE COPY




                                   11TH COURT OF
                                APPEALS EASTLAND,
                                  TEXAS JUDGMENT


In re Crescent Directional Drilling, L.P.,          * Original Mandamus Proceeding
Crescent Directional Drilling, LLC,
George Moody, Toby Engle, Cody
Mebane, Steve Bibb, Ricky Neagle
and William Hoffman,

No. 11-13-00359-CV                                  * December 23, 2013

                                                    * Panel consists of: Wright, C..J.,
                                                      Bailey, J., and McCall, sitting by
                                                      assignment

        This court has considered relator’s petition for writ of mandamus and
 concludes that the writ of mandamus should be denied. Therefore, in accordance
 with this court’s opinion, the petition for writ of mandamus is denied.